UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Cannabis Sativa, Inc. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1646 W. Pioneer Blvd., Suite 120, Mesquite, Nevada89027 (Address of Principal Executive Office) (Zip Code) (702) 346-3906 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo The number of shares of the issuer’s Common Stock outstanding as of November 14, 2014 is 15,033,905. INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet – As ofSeptember 30, 2014 (Unaudited) and December 31, 2013 Condensed Consolidated Statements of Operations (Unaudited) – For the Three and Nine Months Ended September 30, 2014 and from the Date of Inception (April 9, 2013) through September 30, 2013 Condensed Consolidated Statements of Cash Flows (Unaudited) – For the Nine Months Ended September 30, 2014 and from the Date of Inception (April 9, 2013) through September 30, 2013 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Inventory Prepaids - Total Current Assets Property and equipment, net Goodwill - Intangibles, net Available-for-sale securities - Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Dividends payable $ $
